Citation Nr: 0406284	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urethral stricture.  

2.  Entitlement to service connection for carpal tunnel 
syndrome.  

3.  Entitlement to service connection for folliculitis.  

4.  Entitlement to service connection for joint pain.  

5.  Entitlement to service connection for costochondritis, 
claimed as chest pain.  

6.  Entitlement to service connection for lactose 
intolerance, claimed as irritable bowel syndrome.  

7.  Entitlement to service connection for an eye disability, 
claimed as emmetropia.  





REPRESENTATION

Appellant represented by:	J. F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1982 to August 1982 and from September 1990 to September 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board notes that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
it observes that the veteran has not been afforded official 
genitourinary or eye examinations to determine the current 
nature and etiologies of any existing urethral stricture or 
emmetropia.  Also, while the veteran was afforded 
gastrointestinal, neurological, skin and joint examinations 
in November 2002, these records contain no nexus opinions 
regarding the medical probability that the veteran has 
lactose intolerance, migraine headaches, carpal tunnel 
syndrome, folliculitis or costochondritis related to injury, 
disease or event noted during the veteran's military service.  

Also, additional evidence was received at the Board on behalf 
of the veteran's claims since June 2003.  A remand is 
required, as it is not clear that the veteran waived his 
right to have the RO consider the new evidence in the first 
instance.  Thus, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions: 

1.  The should be afforded a genitourinary 
examination in order to determine the 
current nature and etiology of any 
existing urethral stricture.  All 
indicated special studies and tests should 
be accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 
probability of 50 percent or more) that 
the veteran currently has a genitourinary 
condition, including urethral stricture, 
that may be associated with his military 
service.  The clinical bases for the 
opinion should be set forth in detail.  

2.  The veteran should be afforded a VA 
eye examination in order to determine the 
existence of, and if present, current 
nature and etiology of any eye disability, 
including emmetropia.  All indicated 
special studies and tests should be 
performed.  The claims folder should be 
made available to the examiner for use in 
studying the case.  The examiner is 
requested to offer an opinion as to the 
medical probability that the veteran has 
any eye disability, including emmetropia, 
that is related the veteran's military 
service.  In particular, the examiner is 
requested to state whether it is at least 
as likely as not that the veteran has eye 
disability, including emmetropia, that is 
related to injury, disease or event noted 
during the veteran's military service.  

3.  The veteran's claims folder should be 
reviewed by the physician that performed 
the digestive conditions examination in 
November 2002.  That physician is 
requested to provide an addendum to the 
digestive conditions examination report in 
order to offer an opinion as to the 
medical probability that the veteran's 
lactose intolerance is related the 
veteran's military service.  The examiner 
is requested to state whether it is at 
least as likely as not that the veteran's 
lactose intolerance is related to injury, 
disease or event noted during the 
veteran's military service.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

4.  The veteran's claims folder should be 
reviewed by the physician that performed 
the neurological examination in November 
2001.  That physician is requested to 
provide an addendum to the neurological 
examination report in order to offer 
opinions as to the medical probability 
that the veteran's migraine headaches or 
carpal tunnel syndrome are related the 
veteran's military service.  The examiner 
is requested to state whether it is at 
least as likely as not that the veteran's 
migraine headaches and carpal tunnel 
syndrome are related to injury, disease or 
event noted during the veteran's military 
service.  The claims folder should be made 
available to the examiner for use in 
studying the case.  

5.  The veteran's claims folder should be 
reviewed by the physician that performed 
the skin examination in November 2002.  
That physician is requested to provide an 
addendum to the skin examination report in 
order to offer an opinion as to the 
medical probability that the veteran's 
folliculitis is related the veteran's 
military service.  The examiner is 
requested to state whether it is at least 
as likely as not that the veteran's 
folliculitis is related to injury, disease 
or event noted during the veteran's 
military service.  The claims folder 
should be made available to the examiner 
for use in studying the case.  

6.  The veteran should be afforded an 
orthopedic examination in order to 
determine the current nature and etiology 
of costochondritis, claimed as chest pain.  
All indicated special studies and tests 
should be accomplished.  The examiner is 
requested to provide an opinion as to the 
medical probability that the veteran's 
costochondritis, claimed as chest pain, is 
related the veteran's military service.  
The examiner is requested to state whether 
it is at least as likely as not that the 
veteran's costochondritis, claimed as 
chest pain, is related to injury, disease 
or event noted during the veteran's 
military service.  The claims folder 
should be made available to the examiner 
for use in studying the case.   

7.  The RO should readjudicate the claim 
in the light of the new evidence and 
additional development.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




